BEAUCHAMP, Judge.
This is an application in which the matter was referred to the Honorable Langston G. King, Judge of Criminal District Court, No. 2 of Harris County, Texas, with instructions to find the facts and return to this court.
The only question presented is in the following language: “The Relator was deprived of Counsel for his defense, as an indigent person, contrary to the provisions of the 6th Amendment to the Constitution of the United States.”
A hearing was held, in accordance with the direction, and Judge King certifies the regular procedure by which the relator *492was convicted and sentenced to 10 years in the state penitentiary on a jury verdict. His finding concluded:
“The court further finds as a fact that Cook was not represented by counsel in his trial, not being eligible for a suspended sentence and pleading ‘not guilty’. However, he was not denied counsel.
“Further, Cook was not denied process for witnesses in his behalf, and this court is not certifying that in said trial Cook was denied any constitutional or statutory right under the law, in that he was not deprived of counsel to represent him or witnesses to testify in his behalf.”
Based on the foregoing facts certified to this court, the relator’s petition is denied and he is remanded to the custody of the manager and warden of the State Penitentiary to serve such remaining portion of his sentence as the law has imposed upon him.